Judgment, Supreme Court, New York County (Salvador Collazo, J.), entered October 11, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
The Board of Trustees denied petitioner accident disability benefits as a result of a tie vote. We agree with the IAS Court’s denial of his article 78 petition on the ground that it could not be said as a matter of law that petitioner’s fall was caused by an accident (see, Matter of Hallihan v Ward, 169 AD2d 542). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.